NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued October 7, 2015
                               Decided October 15, 2015

                                         Before

                          WILLIAM J. BAUER, Circuit Judge

                          MICHAEL S. KANNE, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 14-3209

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Illinois, Eastern Division.
      v.
                                               No. 12 CR 828
HECTOR ROMAN,
    Defendant-Appellant.                       Robert W. Gettleman,
                                               Judge.

                                       ORDER

       Hector Roman challenges the denial of a motion to suppress heroin seized from
his car after police pulled him over during a narcotics-trafficking investigation. Roman
contends that the police did not reasonably suspect that he had committed a crime when
they stopped his car and that he did not voluntarily consent to its search; therefore, he
argues, the search violated the Fourth Amendment. Because the district court
permissibly concluded that the police had valid reasons to stop Roman and that Roman
voluntarily consented to the search, we affirm the judgment.
No. 14-3209                                                                         Page 2

       During a traffic stop, police found a kilogram of heroin in Roman’s car. The
government charged Roman with possessing the heroin, see 21 U.S.C. § 841(a)(1), and
Roman moved to suppress the drugs as unlawfully seized. A suppression hearing
revealed the following.

       The Drug Enforcement Administration was investigating a heroin-distribution
ring in Chicago. A confidential informant told the DEA that Miguel Lara, an eventual
co-defendant of Roman’s, supplied large quantities of heroin for distribution. The
informant also said that another, unknown person supplied Lara with heroin.

        The DEA devised a plan to catch Lara and his supplier. Monitoring the
informant’s phone calls, they had him call Lara to order a kilogram of heroin. When the
informant called Lara for the heroin, Lara replied that he would meet his supplier at his
sister’s house. Agents then surveilled that house and saw when Lara entered it. About 15
minutes later, a gray Honda Pilot parked behind Lara’s car. Two people carrying a large
purse left the car, entered the house, and after another 15 minutes, returned to the Pilot
and drove away.

        Efforts to track Lara’s supplier continued. Two hours after the meeting at the
sister’s house, Lara called the informant. Lara confirmed that he had just met with his
supplier and told the informant to meet him at Lara’s home because he noticed police
around his sister’s house. He added that the heroin was now near his home. The DEA
then began surveilling Lara’s house. Detective Christine Maguire—a police officer
working on the DEA task force—soon saw the same gray Honda Pilot drive through the
alley behind Lara’s house, along with a black Durango. Another agent also observed the
two cars park near the house. Then, presumably to abort the drug deal, a DEA agent
used the informant’s cell phone to call Lara and tell him that the informant had been
arrested and needed to be bailed out. About ten minutes later, the Pilot and Durango
and drove away.

       The DEA had both cars followed and stopped. It directed two Chicago police
officers who were assisting with the investigation, Eliz Perez and Robert Ramirez, to
stop the Pilot. (Officers also pursued the Durango, but found no heroin in it.)

       The parties dispute what happened at the stop. According to Officer Perez, he
pointed his unholstered gun at the ground as he approached Roman’s car. Officer
Ramirez thought that neither officer had unholstered his gun. Both officers testified that,
after posing a few questions to Roman, they asked him if they could search the car and
No. 14-3209                                                                           Page 3

he said yes. Agent Maguire testified that, as she arrived at the car, she heard Roman give
the officers permission to search his car. According to Officers Perez and Ramirez, they
then walked Roman out of his car where he stood unrestrained. Agent Maguire searched
the car, found the heroin, and then Officer Perez arrested Roman.

       Roman disputed the officers’ description of the stop. Roman said that he did not
consent to the search. He testified that once he stopped the car both officers pointed their
guns at him, yanked him out of his car, and cuffed him. Neither of the officers, Roman
continued, asked for his consent to search the car, though he conceded that he knew he
could refuse consent.

        In opposing the suppression motion, the government argued that the stop and
search were lawful. To justify the stop, the government argued that under the
collective-knowledge doctrine Perez and Ramirez had at minimum reasonable suspicion
to believe that Roman was committing a crime. The collective-knowledge doctrine
allows one officer, when directed by other officers to stop a suspect, to rely on the
aggregate knowledge of directing officers. But the directing officers must themselves
have reasonable suspicion or probable cause and the stop must be no more intrusive
than would have been permissible for the directing officers. United States v. Williams, 627
F.3d 247, 252–53 (7th Cir. 2010). Reasonable suspicion that Roman was committing a
crime would allow a brief investigatory stop. See Terry v. Ohio, 392 U.S. 1, 30 (1968). In
defending the search, the government argued that Roman consented to it.

        The district judge denied the motion to suppress. He ruled that under the
collective-knowledge doctrine the officers had reason to suspect Roman of a drug crime
and perform a Terry stop of the car. He also believed Detective Maguire, finding that
Roman consented to the search.

       Roman pleaded guilty to possession with intent to distribute 100 grams or more
of heroin, 21 U.S.C. § 841(a)(1), on the condition that he could appeal the denial of his
motion to suppress. The district court imposed a below-guidelines sentence of 36
months’ imprisonment.

       On appeal, Roman challenges the district judge’s denial of his suppression
motion. He first contends that the judge misapplied the collective-knowledge doctrine
because, he says, the aggregate knowledge of the law enforcement agents was
insufficient to establish reasonable suspicion to stop Roman’s car. He relies on this
court’s decision in United States v. Williams, 627 F.3d 247 (7th Cir. 2010), to contend that
No. 14-3209                                                                           Page 4

reasonable suspicion was lacking because—unlike the defendant in Williams—Roman
was not a named target of the drug investigation and no evidence implicated him in a
crime.

        The district court correctly applied the collective-knowledge doctrine to validate
the stop. Having listened to the monitored phone calls of the pre-arranged heroin deal
and surveilled the deal’s locations, the DEA investigators had reason to believe that
Roman’s car contained heroin. Specifically, they knew that Lara’s heroin supplier drove
to Lara’s sister’s house and Lara’s house to sell the heroin; that the driver of a Honda
Pilot drove to both houses at the pre-arranged times; and that when the driver of that
Pilot—later determined to be Roman—left Lara’s home after the drug deal was called
off, the Pilot might be carrying the unsold heroin. This gave the DEA at least reasonable
suspicion to stop the Pilot, even though Roman was not a named target. See United States
v. Schaafsma, 318 F.3d 718, 722 (7th Cir. 2003) (probable cause established when
informant told police that his unnamed supplier had drugs in his car and, as deal was
interrupted, supplier’s car sped away); see also United States v. Baskin, 401 F.3d 788, 793
(7th Cir. 2005) (police had reasonable suspicion to stop unidentified driver who sped
away from a known, isolated drug site). And by acting at the DEA’s direction, the
officers who were following Roman’s car could rely on the DEA’s knowledge and stop it.
See Williams, 627 F.3d at 253; United States v. Rodriguez, 831 F.2d 162, 166 (7th Cir. 1987);
see also United States v. Lyons, 733 F.3d 777, 782 n.1 (7th Cir. 2013) (“When law
enforcement officers are in communication regarding a suspect, … the knowledge of one
officer can be imputed to the other officers under the collective knowledge doctrine.”
(internal quotation marks omitted)).

        Roman responds that even if the stop was lawful, the search was not because the
police coerced his consent to it. He cites to his testimony that the officers who stopped
his car pointed their guns at him, pulled him from the car, and immediately cuffed him
without asking for consent to a search, thereby intimidating him into allowing the search
of his car.

        But the district court permissibly ruled that consent to the search was not coerced.
It credited the testimony of the three law enforcement officers at the stop who said that
Roman freely agreed to their request to search the car just a few minutes after the stop.
Roman identifies no clear error in the district judge’s decision to reject Roman’s contrary
story. See United States v. Bullock, 632 F.3d 1004, 1010–11 (7th. Cir. 2011) (“On a motion to
suppress, we review … questions of fact for clear error.”). Moreover, in view of all the
circumstances of the search, see United States v. Alexander, 573 F.3d 465, 477 (7th Cir.
No. 14-3209                                                                       Page 5

2009), consent was not coerced: Roman was not in custody, threatened, or targeted with
a gun (at most, one gun was pointed to the ground) when asked for consent; nothing in
the record suggests that he, an adult, had below-average intelligence or education; and
although the police did not advise him of any rights before they asked for consent, he
knew he could refuse consent. In similar circumstances, we have upheld consent as
voluntary. United States v. Ruiz, 785 F.3d 1134, 1146 (7th Cir. 2015) (consent was valid,
despite police failure to inform defendant of right to refuse search, when defendant was
adult, consented immediately when asked, and officers used no physical coercion,
displayed no weapons, and spoke calmly); United States v. Bernitt, 392 F.3d 873, 877 (7th
Cir. 2004) (consent was voluntary, even though defendant was in custody and not
advised of his right to refuse, because he had been in custody for only a few minutes,
was an intelligent adult, and police did not pressure or abuse him); United States v.
Quinones-Sandoval, 943 F.2d 771, 774–75 (7th Cir. 1991) (consent was voluntary despite
police failure to advise him of right to refuse when police never brandished a weapon,
physically restrained defendant, or threatened him with arrest).

      Accordingly, we AFFIRM the judgment.